Case 09-61855-bem            Doc 193       Filed 11/10/20 Entered 11/10/20 08:36:17                      Desc Main
                                          Document      Page 1 of 2



                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF GEORGIA
                                          ATLANTA DIVISION

 IN RE:                                                   :             CASE NO. 09-61855-BEM
                                                          :
 TODD ANTHONY SHAW,                                       :             CHAPTER 7
                                                          :
          Debtor.                                         :
                                                          :

          NOTICE OF PLEADING, DEADLINE TO OBJECT, AND FOR HEARING

          PLEASE TAKE NOTICE that on November 9, 2020, S. Gregory Hays, as Chapter 7

 Trustee (“Trustee”) for the bankruptcy estate of Todd Anthony Shaw (“Debtor”), filed a Motion

 for Authority to Make Second Interim Distribution [Doc. No. 189] (the “Motion”), seeking

 authority from the Court to pay a 31.1% distribution to timely filed, allowed, non-priority,

 general unsecured claimants in this Bankruptcy Case.1 The total of the timely filed, allowed,

 general unsecured claims is $1,379,885.56. In sum, Trustee is requesting authority to make an

 interim distribution in the amount of $428,666.59.

          Pursuant to General Order No. 24-2018, the Court may consider this matter without further

 notice or a hearing if no party in interest files a response or objection within twenty-one (21) days

 from the date of service of this notice. If you object to the relief requested in the Motion, you

 must timely file your objection with the Bankruptcy Clerk at: Bankruptcy Clerk, U.S.

 Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303, and serve a

 copy on the Trustee's attorney, Michael J. Bargar, Arnall Golden Gregory LLP, 171 17th Street,

 NW, Suite 2100, Atlanta, Georgia 30363, and any other appropriate persons by the objection

 deadline. The response or objection must explain your position and be actually received by the

 Bankruptcy Clerk within the required time.


 1
          Capitalized terms not defined in this Notice shall have the meanings ascribed to them in the Motion.


 15796450v1
Case 09-61855-bem          Doc 193     Filed 11/10/20 Entered 11/10/20 08:36:17                Desc Main
                                      Document      Page 2 of 2



          A hearing on the Motion has been scheduled for December 8, 2020 at 10:00 A.M. in

 Courtroom 1402, Richard B. Russell Federal Building, 75 Ted Turner Drive, SW, Atlanta,

 Georgia 30303. If an objection or response is timely filed and served, the hearing will proceed as

 scheduled. If you do not file a response or objection within the time permitted, the Court may

 grant the relief requested without further notice or hearing provided that an order approving the

 relief requested is entered at least one business day prior to the scheduled hearing. If no objection is

 timely filed, but no order is entered granting the relief requested at least one business day prior to the

 hearing, the hearing will be held at the time and place as scheduled.

          Given the current public health crisis, hearings may be telephonic only. Please check the

 “Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the

 top of the GANB Website prior to the hearing for instructions on whether to appear in person or

 by phone.”

          Your rights may be affected. You should read these papers carefully and discuss

 them with your attorney, if you have one in this bankruptcy case. If you do not have an

 attorney, you may wish to consult one.

          This 10th day of November, 2020.


                                                          ARNALL GOLDEN GREGORY LLP
                                                          Attorneys for Chapter 7 Trustee

                                                          By:/s/ Michael J. Bargar
 171 17th Street NW, Suite 2100                              Michael J. Bargar
 Atlanta, GA 30363                                           Georgia Bar No. 645709
 Phone: 404.873.8682                                         michael.bargar@agg.com




 15796450v1
